Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, filed 7/6/2022, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, KOBAYASHI et al. (US 6897460 B2), see below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-10 and 12-22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over KOBAYASHI et al. (US 6897460 B2) in view of Owesen (US 5891399 A).
     	Regarding claim 1, KOBAYASHI discloses an air and surface treatment apparatus (fig. 5; 1a) (col. 6, lines 1-40), comprising: 
a housing (16a-16c, 4) having an air inlet (9), an air outlet (6) and an air flow path (9 to 6) through the housing from the air inlet to the air outlet; 
an air mover (8) in the housing and configured to move air from the air inlet (9) to the air outlet (6) along the air flow path; 
a 
a UV illumination source (3) in the housing and configured to emit UV illumination suitable to sanitize air and/or surfaces exposed to the UV illumination; and 
a door (2 left side, 2 right side) mounted at a door opening (17) of the housing and configured to move between a closed position (col. 6, lines 1-40) in which the door is configured to block UV illumination emitted by the UV illumination source (3) from exiting the housing and an open position (col. 6, lines 1-40) in which the UV illumination is permitted to exit the housing through the door opening, wherein in the closed position the door is positioned out of the air flow path (9 to 6) and has an outer surface exposed (to the outside environment) at the door opening (17) (col. 6, lines 1-40), and in the open position the door is positioned in the air flow path and the outer surface is positioned within the housing (col. 6, lines 1-40) 
(fig 5; 16c has an opening 17, with slidable doors 2 (left side and right side), when 2 are open they are shown as mostly inside of 16c; when doors 2 are open they slide into 16c thereby “impeding” air flow, to a certain extent, between 4 to 6, and when doors 2 are open air can flow through opening 17 as well); 
	(fig. 5, air flow path 9, 8, 6 (from air inlet 9 to air inlet fan 8 to air outlet 6); UV light 3, slidable doors 2, respective housings 16a-16c; Note 16c shows a doorway 17 with two slidable doors 2 left side and 2 right side with a vertical gap/split between them);
	(col. 6, lines 1-40).
But KOBAYASHI fails to disclose a filter arranged in the air flow path and configured to remove particulate material from air moving along the air flow path.
	Owesen, however, discloses a UV sterilizer (abstract) (FIGS. 4-4d, 54n) with  
a filter (53 and/or 56) arranged in the air flow path and configured to remove particulate material from air moving along an air flow path (path from 60 to post 64)
(figs. 4; UV light 54n; fan 55, filter 53 and/or 56; air flow path (from 60 to post 64), openable/closable doors (57a, 57b and 57aa, 57bb) 
	(col. 4, line 60 to col. 5, line 38).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KOBAYASHI, with a filter for removing air particles, as taught by Owesen, to use for the benefit of removing air particles from the airflow in and out of the UV sterilizer to prevent fowling of the interior of the UV sterilizer and to further clean/purify the exhaust air.

     	Regarding claim 14, KOBAYASHI discloses an air and surface treatment apparatus (fig. 5; 1a) (col. 6, lines 1-40), comprising:  
a housing (16a-16c, 4) having an air inlet (9) , an air outlet (6) and an air flow path (9 to 6) through the housing from the air inlet to the air outlet; 
an air mover (8) in the housing and configured to move air from the air inlet (9) to the air outlet (6) along the air flow path; 
a 
a UV illumination source (3) in the housing and configured to emit UV illumination suitable to sanitize air and/or surfaces exposed to the UV illumination; and 
a door (2 left side, 2 right side) mounted at a door opening (17) of the housing and configured to move between a closed position (col. 6, lines 1-40) in which the door is configured to block UV illumination emitted by the UV illumination source (3) from exiting the housing and an open position (col. 6, lines 1-40) in which the UV illumination is permitted to exit the housing through the door opening, wherein in the closed position the door is configured to impede air flow into the door opening , is positioned out of the air flow path (9 to 6) (col. 6, lines 1-40) and has an outer surface exposed (to the outside environment) at the door opening (col. 6, lines 1-40), and in the open position the door is positioned to permit flow of air through the door opening (17) and has a portion of the outer surface positioned to impede air flow along the air flow path (col. 6, lines 1-40)
(fig 5; 16c has an opening 17, with slidable doors (2 left side and right side), when 2 are open they are shown as mostly inside of 16c; when doors 2 are open they slide into 16c thereby “impeding” air flow (inside of 16), to a certain extent, between 4 to 6, also when doors 2 are open air can flow through opening 17 as well).
	(fig. 5, air flow path 9, 8, 6 (from air inlet 9 to air inlet fan 8 to air outlet 6); UV light 3, slidable doors 2, respective housings 16a-16c; Note 16c shows a doorway 17 with two slidable doors 2 left side and 2 right side with a vertical gap/split between them);
	(col. 6, lines 1-40)
But KOBAYASHI fails to disclose a filter arranged in the air flow path and configured to remove particulate material from air moving along the air flow path.
	Owesen, however, discloses a UV sterilizer (abstract) (FIGS. 4-4d, 54n) with  
a filter (53 and/or 56) arranged in the air flow path and configured to remove particulate material from air moving along an air flow path (path from 60 to post 64)
(figs. 4; UV light 54n; fan 55, filter 53 and/or 56; air flow path (from 60 to post 64), openable/closable doors (57a, 57b and 57aa, 57bb) 
	(col. 4, line 60 to col. 5, line 38).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KOBAYASHI, with a filter for removing air particles, as taught by Owesen, to use for the benefit of removing air particles from the airflow in and out of the UV sterilizer to prevent fowling of the interior of the UV sterilizer and to further clean/purify the exhaust air.

     	Regarding claim 18, KOBAYASHI discloses an air and surface treatment apparatus (fig. 5; 1a) (col. 6, lines 1-40), comprising: 
a housing (16a-16c, 4) having an air inlet (9) , an air outlet (6) and an air flow path (9 to 6) through the housing from the air inlet to the air outlet; 
an air mover (8) in the housing and configured to move air from the air inlet (9) to the air outlet (6) along the air flow path; 
a 
a UV illumination source (3) in the housing and configured to emit UV illumination suitable to sanitize air and/or surfaces exposed to the UV illumination; and 
a door (2 left side, 2 right side) mounted at a door opening (17) of the housing and configured to move between a closed position (col. 6, lines 1-40) in which the door is configured to block UV illumination emitted by the UV illumination source (3) from exiting the housing and an open position (col. 6, lines 1-40) in which the UV illumination is permitted to exit the housing through the door opening (17) , wherein in the open position a majority of the door is positioned within the housing (col. 6, lines 1-40)
(fig 5; 16c has an opening 17, with slidable doors 2 (left side and right side), when 2 are open they are shown as mostly inside of 16c; when doors 2 are open they slide into 16c thereby “impeding” air flow, to a certain extent, between 4 to 6, and when doors 2 are open air can flow through opening 17 as well); 
	(fig. 5, air flow path 9, 8, 6 (from air inlet 9 to air inlet fan 8 to air outlet 6); UV light 3, slidable doors 2, respective housings 16a-16c; Note 16c shows a doorway 17 with two slidable doors 2 left side and 2 right side with a vertical gap/split between them);
	(col. 6, lines 1-40)
But KOBAYASHI fails to disclose a filter arranged in the air flow path and configured to remove particulate material from air moving along the air flow path.
	Owesen, however, discloses a UV sterilizer (abstract) (FIGS. 4-4d, 54n) with  
a filter (53 and/or 56) arranged in the air flow path and configured to remove particulate material from air moving along an air flow path (path from 60 to post 64)
(figs. 4; UV light 54n; fan 55, filter 53 and/or 56; air flow path (from 60 to post 64), openable/closable doors (57a, 57b and 57aa, 57bb) 
	(col. 4, line 60 to col. 5, line 38).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KOBAYASHI, with a filter for removing air particles, as taught by Owesen, to use for the benefit of removing air particles from the airflow in and out of the UV sterilizer to prevent fowling of the interior of the UV sterilizer and to further clean/purify the exhaust air.

     	Regarding claim 2, KOBAYASHI discloses that wherein in the closed position the door (2 left side, 2 right side) is positioned to impede air flow into the door opening (17) and in the open position the door is positioned to impede flow of air along the air flow path (9 to 6) 
(fig 5; 16c has an opening 17, with slidable doors (2 left side and right side), when 2 are open they are shown as mostly inside of 16c; when doors 2 are open they slide into 16c thereby “impeding” air flow (inside of 16), to a certain extent, between 4 to 6, also when doors 2 are open air can flow through opening 17 as well).

     	Regarding claims 3 and 22, KOBAYASHI discloses that the door (2 left side, 2 right side) is configured to move along a 
	(fig. 5, air flow path 9, 8, 6 (from air inlet 9 to air inlet fan 8 to air outlet 6); UV light 3, slidable doors 2, respective housings 16a-16c; Note 16c shows a doorway 17 with two slidable doors 2 left side and 2 right side with a vertical gap/split between them);
	(col. 6, lines 1-40).

     	Regarding claim 4, KOBAYASHI discloses that in the open position the door (2 left side, 2 right side) is positioned between the air inlet (9) and 
	(fig. 5, air flow path 9, 8, 6 (from air inlet 9 to air inlet fan 8 to air outlet 6); UV light 3, slidable doors 2, respective housings 16a-16c; Note 16c shows a doorway 17 with two slidable doors 2 left side and 2 right side with a vertical gap/split between them);
	(col. 6, lines 1-40).
But KOBAYASHI fails to disclose a filter arranged in the air flow path.
	Owesen, however, discloses a UV sterilizer (abstract) (figs. 4-4d, 54n) with  
in the open position the door (57) is positioned between the air inlet (60) and the filter (56).
(figs. 4; UV light 54n; fan 55, filter 53 and/or 56; air flow path (from 60 to post 64), openable/closable doors (57a, 57b and 57aa, 57bb) 
	(col. 4, line 60 to col. 5, line 38).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KOBAYASHI, with a filter for removing air particles, as taught by Owesen, to use for the benefit of removing air particles from the airflow in and out of the UV sterilizer to prevent fowling of the interior of the UV sterilizer and to further clean/purify the exhaust air.

     	Regarding claim 5, KOBAYASHI discloses wherein the housing (16a-16c, 4) includes a plurality of openings that form the air inlet (9) , the plurality of openings extending from an outer side of the housing to an inner side of the housing, and wherein in the open position, the door (2 left side, 2 right side) is positioned between the plurality of openings 
     	regarding claim 8, KOBAYASHI discloses that wherein in the open position, the door (2 left side, 2 right side) is configured to permit flow of air through the door opening (17) and 
     	regarding claim 12, KOBAYASHI discloses that wherein 
     	regarding claim 13, KOBAYASHI discloses that wherein in the open position, the first and second doors (2 left side and right side) are configured to permit flow of air through the door opening (17) and to the 
regarding claim 15, KOBAYASHI discloses wherein air flow through the door opening (17) enters a gap on an inner side of the door, and air flow into the gap (air will move into gaps between door 2 and housing 16) is driven by the air mover (8) and 
     	regarding claim 20, KOBAYASHI discloses that wherein the door (2 left side, 2 right side) is a first door (2 left side, 2 right side) , 
     	regarding claim 21, KOBAYASHI discloses that wherein in the open position the first and second  doors (2 left side and right side) are positioned to impede flow of air along the first and second air flow paths (9 to 6) , respectively, from the first and second air inlet (9) to the 
(fig 5; 16c has an opening 17, with slidable doors (2 left side and right side), when 2 are open they are shown as mostly inside of 16c; when doors 2 are open they slide into 16c thereby “impeding” air flow (inside of 16), to a certain extent, between 4 to 6, also when doors 2 are open air can flow through opening 17 as well).
But KOBAYASHI fails to disclose a filter arranged in the air flow path.
	Owesen, however, discloses a UV sterilizer (abstract) (figs. 4-4d, 54n) with  
in the open position the door (57) is positioned between the air inlet (60) and a filter (56).
(figs. 4; UV light 54n; fan 55, filter 53 and/or 56; air flow path (from 60 to post 64), openable/closable doors (57a, 57b and 57aa, 57bb) 
	(col. 4, line 60 to col. 5, line 38).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KOBAYASHI, with a filter for removing air particles, as taught by Owesen, to use for the benefit of removing air particles from the airflow in and out of the UV sterilizer to prevent fowling of the interior of the UV sterilizer and to further clean/purify the exhaust air.

     	Regarding claim 6, KOBAYASHI discloses that the housing (16a-16c, 4) includes a plurality of openings (9 at 8) that form the air inlet (9 at 8) , the plurality of openings extending from an outer side of the housing to an inner side of the housing, and wherein in the open position, the door (2 left side, 2 right side) is positioned adjacent the inner side of the housing and the plurality of openings (9 at 8).  
     	Regarding claim 7, KOBAYASHI discloses that in the open position, the door (2 left side, 2 right side) is positioned within the housing (16a-16c, 4) .  
     	Regarding claim 9, KOBAYASHI discloses that the door (2 left side, 2 right side) is a first door (2 left side, 2 right side) , the apparatus further comprising a second door (2 left side, 2 right side) mounted at a door opening (17) of the housing (16a-16c, 4) and configured to move between a closed position in which the second door is configured to block UV illumination emitted by the UV illumination source (3) from exiting the housing and an open position in which the UV illumination is permitted to exit the housing through the door opening (17) .  
     	Regarding claim 10, KOBAYASHI discloses that the first and second doors (2 left side, 2 right side) are arranged to close the door opening (17) when the first and second doors are in the closed position and to open the door opening (17) when the first and second doors are in the open position.  

     	Regarding claim 16, KOBAYASHI discloses that the gap is arranged between the inner side of the door (2 left side, 2 right side) and 
	(col. 4, lines 9-15) 
But KOBAYASHI fails to disclose a gap is arranged between the inner side of the door and a reflector.
	Owesen, however, discloses a UV sterilizer (abstract) (figs. 4-4d, 54n) with  
a gap (gaps between 57a, 57b with 57aa, 57bb and/or gaps between the doors and housing 51 where the doors attach to housing 51) is arranged between the inner side of the door (57a, 57b with 57aa, 57bb) and a reflector (col. 4, line 60 to col. 5, line 38) for the UV illumination emitted by the UV illumination source (54n) 
(col. 5, lines 24-38 Note reflector foils/plates may be used inside of the housing 51; which would create a gap between reflectors on the doors and/or on the housing); 
(figs. 4; UV light 54n; fan 55, filter 53 and/or 56; air flow path (from 60 to post 64), openable/closable doors (57a, 57b and 57aa, 57bb) 
	(col. 4, line 60 to col. 5, line 38).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KOBAYASHI, with a reflector in the housing, as taught by Owesen, to use for the benefit of increasing UV irradiation due to reflection increasing UV path length and/or for air cooling.

     	Regarding claim 17, KOBAYASHI discloses that the housing (16a-16c, 4) includes a plurality of openings that form the air inlet (9 to 8) , the plurality of openings extending from an outer side of the housing to an inner side of the housing, and wherein in the open position the door (2 left side, 2 right side) is configured to impede flow of air along the air flow path (9 to 6)
(fig 5; 16c has an opening 17, with slidable doors (2 left side and right side), when 2 are open they are shown as mostly inside of 16c; when doors 2 are open they slide into 16c thereby “impeding” air flow (inside of 16), to a certain extent, between 4 to 6, also when doors 2 are open air can flow through opening 17 as well).

     	Regarding claim 19, KOBAYASHI discloses that the housing (16a-16c, 4) includes a plurality of openings (at 9/8, 17) that form the air inlet (9 to 8) , the plurality of openings extending from an outer side of the housing to an inner side of the housing, and wherein in the closed position the door (2’s) is positioned out of the air flow path (9 to 6) (inside of 16), and in the open position the door (2 left side, 2 right side) is positioned in the air flow path (inside of 16) to impede flow of air along the air flow path.
(fig 5; 16c has an opening 17, with slidable doors (2 left side and right side), when 2 are open they are shown as mostly inside of 16c; when doors 2 are open they slide into 16c thereby “impeding” air flow (inside of 16), to a certain extent, between 4 to 6, also when doors 2 are open air can flow through opening 17 as well).

2.	Claim(s) 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over KOBAYASHI et al. (US 6897460 B2) in view of Owesen (US 5891399 A); hereinafter “the combined references”, as applied to claim 10 above, and further in light of MATSUI (JP 2019033964 A). 
Regarding claim 11, Owesen discloses wherein the first and second doors (2 left side, 2 right side) move away from each other along a 
     	But the combined references fail to disclose that the first and second doors move away from each other along a linear path.
    	MATSUI, however, discloses a UV shielding door(s) that move along a linear path. 
(figs. 3-4; UV source 71, openable and closeable door 76b which moves along a linear path).
Regarding claim 11, the combined references as modified by MATSUI differs from the claimed invention by not showing two doors that move away from each other along a linear path.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for two doors that move away from each other along a linear path, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with UV shielding door(s) that linearly retract and close over a UV source, as taught by MATSUI , to use as a substitution of one known UV shielding door movement type for another (i.e. where the doors open and close/move away from each other along a linear path) to obtain predictable door support and displacement and/or predictable UV transmittance or shielding results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881